In an action to foreclose a mortgage, the defendants Israel Protovin and Hindy Protovin appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Vinik, J.), dated December 18, 1997, which, inter alia, granted the respondent’s motion for summary judgment in its favor and the appointment of a Referee.
Ordered that the order and judgment is affirmed, with costs.
We agree with the Supreme Court that the respondent established that it was entitled to judgment as a matter of law, and that the appellants have failed to raise a triable issue of fact (see, CPLR 3212 [b]). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.